



COURT OF APPEAL FOR ONTARIO

CITATION: Blau v. Wang, 2020 ONCA 194

DATE: 20200310

DOCKET: C67338

Tulloch, Benotto and Jamal JJ.A.

BETWEEN

Andrew Blau

Plaintiff/Respondent

and

Li Wang

Defendant/Appellant

Diana Isaac and Michelle Polster, for the appellant

Shawn Tock, for the respondent

Heard and released orally: March 6, 2020

On appeal from the
    order of Justice Janet Leiper of the Superior Court of Justice, dated July 23,
    2019.

REASONS FOR DECISION

[1]

The motion judge awarded specific performance as a remedy for breach of
    contract. There was no evidence and consequently no finding that the property
    was unique. This is an error of law that had the effect of granting a windfall
    to the respondent: see
Semelhago v. Paramadevan
, [
1996] 2 S.C.R. 415 at paras. 20 and 21.

[2]

The appeal is allowed, and the matter should proceed to trial.

[3]

There will be no costs of the appeal.

M. Tulloch J.A.

M.L. Benotto J.A.

M. Jamal J.A.


